Determination of the Appellate Term unanimously modified, on the law and on the facts, to the extent of reinstating the fourth decretal paragraph of the judgment of the Civil Court of the City of New York, New York County, entered on November 4, 1963, and, as so modified, affirmed, with $50 costs to landlord-appellant-respondent. The order of this court entered on May 13, 1965 is vacated. Opinion Per Curiam. [Also printed 23 A D 2d 168.] Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.